                            Case 18-10512-KBO           Doc 2794         Filed 09/09/21        Page 1 of 3




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                            )
                  In re:                                                    )     Chapter 11
                                                                            )
                  Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                            )
                                                    Debtors.                )     Jointly Administered
                                                                            )
                                                                            )

                                                  CERTIFICATE OF SERVICE

                           I, Chad Corazza, hereby certify that on September 7, 2021, I caused a copy of the

              foregoing documents, Monthly Application for Compensation (Forty-Second) of Young

              Conaway Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and

              Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the

              period August 1, 2021 to August 31, 2021 [Docket No. 2792] and Interim Application for

              Compensation (Thirteenth) of Debtors' Professionals for the period June 1, 2021 to August

              31, 2021 [Docket No. 2793], to be served upon the below counsel in the manner indicated

              below:

             Michael Katzenstein                                                Norman L. Pernick, Esq.
             FTI Consulting, Inc.                                               Cole Schotz P.C.
             3 Times Square                                                     500 Delaware Avenue, Suite 1410
             New York, NY 10036                                                 Wilmington, DE 19801
             mike.katzenstein@fticonsulting.com                                 npernick@coleschotz.com
             (Debtors)                                                          (Patriarch Entities)
             Email                                                              Email




              1
                The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
              Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
              (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
              Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
28575120.1
                        Case 18-10512-KBO          Doc 2794   Filed 09/09/21   Page 2 of 3


             Robert Klyman, Esq.                                  Gregory M. Petrick, Esq.
             Gibson, Dunn & Crutcher LLP                          Cadwalader, Wickersham & Taft LLP
             333 South Grand Avenue                               200 Liberty Street
             Los Angeles, CA 90071-3197                           New York, NY 10281
             rklyman@gibsondunn.com                               gregory.petrick@cwt.com
             (Patriarch Entities)                                 Email
             Email

             Laura Davis Jones, Esq.                              Brian J. Lohan, Esq.
             Timothy P. Cairns, Esq.                              Arnold & Porter Kaye Scholer LLP
             Pachulski Stang Ziehl & Jones, LLP                   70 West Madison Street, Suite 4200
             919 N. Market Street, 17th Floor                     Chicago, IL 60602-4231
             P.O. Box 8705                                        brian.lohan@arnoldporter.com
             Wilmington, DE 19899-87055                           (Certain Holders of Notes Issued by Zohar III,
             ljones@pszjlaw.com                                   Limited)
             tcairns@pszjlaw.com                                  Email
             (MBIA Insurance Company)
             Email

             Matthew P. Ward, Esq.                                John W. Weiss, Esq.
             Womble Bond Dickinson (US) LLP                       Alston & Bird LLP
             1313 North Market Street, Suite 1200                 90 Park Avenue, 15th Floor
             Wilmington, DE 19801                                 New York, NY 10016-1387
             matthew.ward@wbd-us.com                              john.weiss@alston.com
             (Certain Holders of Notes Issued by Zohar III,       (U.S. Bank National Assocation)
             Limited)                                             Email
             Email

             Juliet M. Sarkessian, Esq.                           W. Joseph Dryer, Esq.
             Office of the United States Trustee                  Don Oliver, Esq.
             U.S. Department of Justice                           Direct Fee Review LLC
             844 King Street, Suite 2207                          1000 North West Street, Suite 1200
             Lockbox #15                                          Wilmington, DE 19801
             Wilmington, DE 19801                                 dfr.wjd@gmail.com
             juliet.m.sarkessian@usdoj.gov                        dfr.dfo@gmail.com
             (U.S. Trustee)                                       (Fee Examiner)
             Email                                                Email




28575120.1
                        Case 18-10512-KBO   Doc 2794   Filed 09/09/21     Page 3 of 3


             Juliet M. Sarkessian, Esq.                    Theresa Trzaskoma, Esq.
             211 East Meade Street                         Michael Tremonte, Esq.
             Philadelphia, PA 19118                        Jennifer X. Luo, Esquire
             (U.S. Trustee)                                Alexandra G. Elenowitz-Hess, Esq.
             First Class Mail                              Vikram Shah, Esq.
                                                           Sher Tremonte LLP
                                                           90 Broad Street, 23rd Floor
                                                           New York, NY 10004
                                                           TTrzaskoma@shertremonte.com
                                                           mtremonte@shertremonte.com
                                                           jluo@shertremonte.com
                                                           ahess@shertremonte.com
                                                           vshah@shertremonte.com
                                                           (Patriarch Entities)
                                                           Email


                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                             /s/ Chad Corazza
                                             Chad Corazza, Paralegal
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253




28575120.1
